DETAILED ACTION
This is an Office action based on application number 16/334,320 filed 18 March 2019, which is a national stage entry of PCT/JP2017/026085 filed 19 July 2019, which claims priority to JP2016-184320 filed 21 September 2016. Claims 1, 4-5, and 7-8 are pending. Claims 2-3 and 6 are canceled. 
Amendments to the claims, filed 27 June 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, are withdrawn due to Applicant’s amendments in the response filed 27 June 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Patent Application Publication No. US 2018/0056449 A1) (Zhu) in view of Yamamoto et al. (US Patent Application Publication No. US 2008/0261038 A1) (Yamamoto), Endoh et al. (US Patent Application Publication No. US 2015/0028085 A1) (Endoh) and Matsumura et al. (US Patent Application Publication No. US 2005/0208736 A1) (Matsumura).

Regarding instant claims 1, 4-5, and 7:
	Zhu discloses a sinterable film and compositions useful in preparation of such films used as conductive die attach materials (paragraph [0003]; FIG. 1). Zhu further discloses that the sintering film compositions are laminated onto a wafer (paragraph [0005])
	Zhu further discloses a composition for a sintering paste that comprises a thermosetting or thermoplastic resin component selected from the group consisting of one or more monomers, oligomers, or polymers of an acrylic; a polyester; and mixtures thereof (claim 1).
	Zhu further discloses that thermosetting or thermoplastic resin component selected from the group consisting of one or more monomers, oligomers, or polymers of an acrylic; a polyester; and mixtures thereof is in a solid form and having a decomposition temperature (paragraph [0065]). The disclosure of a solid form is construed to encompass, within its scope, a binder that is solid at the temperature of the claims. Furthermore, one of ordinary skill in the art would be motivated to select a binder that is solid at or near room temperature (e.g., the 23ºC of the claim) to produce a desired film that is handleable at room temperature.
	The thermosetting or thermoplastic resin component having a decomposition temperature of Zhu is construed to meet the claimed precursor layer comprising a thermally decomposable binder.
	Zhu does not explicitly disclose that the resin layer construed to meet the claimed precursor layer comprises at least one selected from a polycarbonate resin and ethylcellulose. Zhu does not explicitly disclose the claimed weight reduction rate properties of the precursor layer, the organic liquid component in the precursor layer, and the tensile elastic properties of the precursor layer.
	However, Yamamoto discloses adhesive sheets that are applied to semiconductor wafers (paragraph [0016]). Yamamoto further discloses that the adhesive layer is formed using a multifunctional acrylate oligomer and/or monomer having double bonds (paragraph [0019]), wherein the multifunctional component is inclusive of polyester and polycarbonate oligomers (paragraph [0023]).
	Further, as to claims 4-5, specifically, Endoh discloses a bonding agent comprising silver nanoparticles and a solvent (Claim 1), wherein a solvent that provides excellent homogenous dispersibility to the silver is selected from isobornyl cyclohexanol (paragraph [0078]).
	At paragraph [0042] of their Specification, Applicant characterizes isobornyl cyclohexanol as a liquid at 23ºC and having a vapor pressure at 20ºC of 0.004 Pa.
	Further, reference is made to FIG. 1 of Matsumura, reproduced below:

    PNG
    media_image1.png
    415
    725
    media_image1.png
    Greyscale

	Matsumura discloses a dicing die-bonding film having a pressure-sensitive adhesive layer <2> on a substrate layer <1> and a die-bonding adhesive layer <3> on the pressure-sensitive adhesive layer <2> (paragraph [0013]).
	Matsumura discloses that from the viewpoint of reducing the adhesive of the pressure-sensitive adhesive layer to the die-bonding adhesive layer, the tensile storage elastic modulus of the die-bonding adhesive layer <3> at 25ºC is preferably 50 MPa or more in the dicing die-bonding films before the die-bonding adhesive layer <3> is stuck to a chipped work then stuck to a semiconductor element and finally fixed; furthermore, from the viewpoint of attachment to the work, the tensile elastic storage modulus is preferably 2500 MPa or less (paragraph [0029]).
	While the tensile elastic storage modulus of Matsumura is measured at 25ºC and not 23ºC as required by the instant claims, the two temperatures are so close and the range of tensile storage elastic modulus so broad that one of ordinary skill in the art would expect the die-bonding adhesive layer of Matsumura to have a similar tensile elastic modulus at 23ºC to that of the claim.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the claimed invention, to include the polycarbonate oligomer of Yamamoto into the resin composition of Zhu. The motivation for doing so would have been that the combination of acrylic polymers and polycarbonate oligomers are readily usable for formation of adhesive resins for application to a wafer. Furthermore, one of ordinary skill in the art would readily recognize that a polycarbonate is a specific example of a polyester, which is desired by Zhu. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Further it would have been obvious to include the isobornyl cyclohexanol solvent of Endoh into the composition of Zhu. The motivation for doing so would have been to ensure that the silver fillers have excellent homogenous dispersibility.
	Further, it would have been obvious to select a resin embodiment encompassed by Zhu that has a tensile elastic modulus as prescribed by Matsumura. The motivation for doing so would have been that a die attachment material having such a modulus has optimized properties when incorporated into a die-bonding film.
	As to the claimed weight reduction rate properties of claim 1, both Zhu (paragraph [0062] and Applicant’s original disclosure (Specification at paragraph [0037]) of a broad range of acrylic polymers; the same liquid organic component disclosed by Endoh and the claims, as cited above; the same metallic fine particles, as cited above; and the preference for an acrylic resin to have overlapping tensile elastic moduli as taught by Matsumura. Additionally, Examples 1 and 3 provide the only working examples comprising an acrylic resin within the scope of the claims, and Examples 2 and 4 provide the only working examples comprising a polycarbonate resin; however, none of the examples place any particular emphasis as to the particular composition of the decomposable resin. Further, Comparative Example 1, the only working example outside the scope of the claims (i.e., not having the required weight reduction rate properties) is drawn to paste containing fine particles without particular emphasis on the specific composition. Therefore, it would be suggested to one of ordinary skill in the art that the scope of the prior art combination necessarily encompasses an embodiment that is substantially identical to that of Applicant’s claim and intended invention, and, absent evidence to the contrary, the encompassed embodiment would have the same properties as the claims (i.e., the claimed weight reduction rate properties). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	The recited “thermal bonding sheet” limitation is an intended use limitation. It is noted that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
	Therefore, it would have been obvious to combine Yamamoto, Endoh, and Matsumura with Zhu to obtain the invention as specified by the instant claims.

Regarding instant claim 8, Zhu discloses that the sinterable film is applicable to a dicing tape (paragraph [0006]; FIGS. 1 and 2).

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are withdrawn and replaced by new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        07/14/2022